DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ishimoto et al. (US 2021/0143460) in view of Tazakawa et al. (JP 2011-096468).
Regarding claim 1, Ishimoto teaches a membrane electrode assembly comprising:
a polymer electrolyte membrane (100) (Figure 2, [0070]);
anode-side and cathode-side electrode catalyst layers (120) bonded to either side of the membrane (100) (Figure 1, [0084]);
wherein the catalyst layers each contain a catalyst material, or catalyst particle (142), a conductive carrier, or particulate conductor (141) which supports the catalyst material, a fibrous material, or fibrous conductor (121), and a polymer electrolyte (Figure 2, [0061], [0068]).

Further regarding claim 1, Ishimoto teaches that the catalyst layer may be 1µm to 50 µm ([0063]). The examiner takes note of the fact that the prior art range completely encompasses the claimed range. Absent any additional and more specific information, a prima facie case of obviousness exists. MPEP 2144.05 I

With further regard to claim 1, Ishimoto is silent on the relative thickness of the catalyst layers.
Tazakawa teaches a membrane electrode assembly with anode-side and cathode-side catalyst layers, wherein the thickness of the anode side catalyst is greater than the cathode side catalyst, at a ratio of 1 to 4.25, for example 1.90 ([0058, Table 1).
Tazakawa further teaches that it is desirable to provide the anode catalyst layer with a greater thickness than the cathode catalyst layer such as in the ratio discussed above in order to suppress fuel crossover while ensuring that there is sufficient catalyst in the cathode ([0058]).
It would have been obvious to the skilled artisan at the time of the invention to provide the thickness of the anode catalyst greater than the cathode catalyst in the membrane electrode assembly of Ishimoto such as suggested by Tazakawa in order to suppress fuel crossover while ensuring that there is sufficient catalyst in the cathode.

As for claim 4, Ishimoto teaches that the anode catalyst layer is a monolayer ([0095]).
Regarding claims 5 and 7, Ishimoto teaches electron conductive carbon nanofibers  having a diameter of 5nm to 200 nm and a length of 0.15µm to 5µm ([0050]). Regarding the length, the examiner takes note of the fact that the prior art range overlaps the claimed range. Absent any additional and more specific information, a prima facie case of obviousness exists. MPEP 2144.05 I

Regarding claims 8 and 9, Ishimoto teaches that mass ratio of the fibrous material relative to the catalyst layer is significant for ensuring that the fibrous material is present near the particulate conductor, or catalyst support, in order to enhance gas diffusion and electrochemical reaction efficiency ([0062]); however, Ishimoto is silent on the mass ratio of fibrous material to conductive carrier or the ratio of mass of fibrous material per unit area in the two catalyst layers. The examiner finds that it would have been obvious to the skilled artisan to use routine experimentation to arrive at workable or optimum ranges for the parameters of claims 8 and 9 in light of the teachings of Ishimoto. It has been held that discovering optimum or workable ranges of a result effective variable through routine experimentation involves only routine skill in the art. MPEP 2144.05 II

With regard to claim 10, Ishimoto teaches a polymer electrolyte membrane fuel cell using the membrane electrode assembly discussed above ([0082]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ishimoto in view of Tazakawa as applied to claim 5 above, and further in view of Yoshie et al. (US 2008/0107949).
The teachings of Ishimoto and Tazakawa as discussed above are incorporated herein.
Ishimoto in view of Tazakawa teaches the membrane electrode assembly including conductive carbon nanofibers or metal fibers but fails to teach specifically transition metal fibers.
Yoshie teaches conductive fibers for use in a catalyst layer of a membrane electrode assembly including carbon fibers or fibers of Ti ([0151]).
It would have been obvious to the skilled artisan to substitute the known Ti metal fibers of Yoshie in the catalyst of Ishimoto in view of Tazakawa and the results of the substitution would have been predictable. MPEP 2143 I B


Claims 11-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ishimoto in view of Tazakawa and Yamasaki et al. (US 2017/0365862).
Regarding claim 11, Ishimoto teaches a membrane electrode assembly comprising:
a polymer electrolyte membrane (100) (Figure 2, [0070]);
anode-side and cathode-side electrode catalyst layers (120) bonded to either side of the membrane (100) (Figure 1, [0084]);
wherein the catalyst layers each contain a catalyst material, or catalyst particle (142), a conductive carrier, or particulate conductor (141) which supports the catalyst material, a fibrous material, or fibrous conductor (121), and a polymer electrolyte (Figure 2, [0061], [0068]).

Further regarding claim 11, Ishimoto teaches that the catalyst layer may be 1µm to 50 µm ([0063]). The examiner takes note of the fact that the prior art range completely encompasses the claimed range. Absent any additional and more specific information, a prima facie case of obviousness exists. MPEP 2144.05 I

With further regard to claim 11, Ishimoto is silent on the relative thickness of the catalyst layers.
Tazakawa teaches a membrane electrode assembly with anode-side and cathode-side catalyst layers, wherein the thickness of the anode side catalyst is greater than the cathode side catalyst, at a ratio of 1 to 4.25, for example 1.90 ([0058, Table 1).
Tazakawa further teaches that it is desirable to provide the anode catalyst layer with a greater thickness than the cathode catalyst layer such as in the ratio discussed above in order to suppress fuel crossover while ensuring that there is sufficient catalyst in the cathode ([0058]).
It would have been obvious to the skilled artisan at the time of the invention to provide the thickness of the anode catalyst greater than the cathode catalyst in the membrane electrode assembly of Ishimoto such as suggested by Tazakawa in order to suppress fuel crossover while ensuring that there is sufficient catalyst in the cathode.

With further regard to claim 11, Ishimoto in view of Tazakawa fails to teach specifically the claimed fiber length and diameter. It is noted that Ishimoto teaches that the fibers may be of any length  and of any diameter ([0050]).
Yamasaki teaches rod-shaped carbon members, or fibers, in the catalyst layer of a fuel cell, wherein the fibers have a diameter (a) of 0.5 nm-100nm and a length (b) of 50nm to 20µm ([0068]). 
Yamasaki further teaches that the length and diameter of the fibers within the ranges above will provide a high proportion of interstices, resulting in reduction of the possibility of interrupting passage of air and other gases in the catalyst layer.
It would have been obvious to the skilled artisan at the time of the invention to form the fibers of Ishimoto in view of Tazakawa in the ranges suggested by Yamasaki in order to reduce the possibility of interrupting passage of gases in the catalyst layers. The examiner takes note of the fact that the prior art ranges overlap the claimed ranges. Absent any additional and more specific information, a prima facie case of obviousness exists. MPEP 2144.05 I

As for claim 14, Ishimoto teaches that the anode catalyst layer is a monolayer ([0095]).
Regarding claim 15, Ishimoto teaches electron conductive carbon nanofibers ([0050]).

Regarding claims 17 and 18, Ishimoto teaches that mass ratio of the fibrous material relative to the catalyst layer is significant for ensuring that the fibrous material is present near the particulate conductor, or catalyst support, in order to enhance gas diffusion and electrochemical reaction efficiency ([0062]); however, Ishimoto is silent on the mass ratio of fibrous material to conductive carrier or the ratio of mass of fibrous material per unit area in the two catalyst layers. The examiner finds that it would have been obvious to the skilled artisan to use routine experimentation to arrive at workable or optimum ranges for the parameters of claims 8 and 9 in light of the teachings of Ishimoto. It has been held that discovering optimum or workable ranges of a result effective variable through routine experimentation involves only routine skill in the art. MPEP 2144.05 II

With regard to claim 19, Ishimoto teaches a polymer electrolyte membrane fuel cell using the membrane electrode assembly discussed above ([0082]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ishimoto in view of Tazakawa and Yamasaki as applied to claim 5 above, and further in view of Yoshie.
The teachings of Ishimoto, Tazakawa, and Yamasaki as discussed above are incorporated herein.
Ishimoto in view of Tazakawa and Yamasaki teaches the membrane electrode assembly including conductive carbon nanofibers or metal fibers but fails to teach specifically transition metal fibers.
Yoshie teaches conductive fibers for use in a catalyst layer of a membrane electrode assembly including carbon fibers or fibers of Ti ([0151]).
It would have been obvious to the skilled artisan to substitute the known Ti metal fibers of Yoshie in the catalyst of Ishimoto in view of Tazakawa and Yamasaki and the results of the substitution would have been predictable. MPEP 2143 I B

Response to Arguments
Applicant's arguments filed 7/11/22 have been fully considered but they are not persuasive.
As for Applicant’s arguments on pages 7-8, concerning the alleged teaching away of Takazawa from the claimed thickness, the examiner strongly disagrees. Applicant is reminded that the rejection is made over the prior art’s broad disclosure instead of the preferred embodiments, and that preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. MPEP 2123 II

With further regard to the arguments on page 8, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIX ECHELMEYER EGGERDING whose telephone number is (571)272-1101. The examiner can normally be reached 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALIX E EGGERDING/               Primary Examiner, Art Unit 1729